The Honorable William L. "Bill" Walker, Jr. State Representative P.O. Box 1609 Little Rock, AR 72203-1609
Dear Representative Walker:
This is in response to your request for an opinion regarding A.C.A. §§ 14-47-107 and 14-61-113, and specifically the issue of competing petitions being submitted to the electorate for reorganizing the city government of Little Rock.
The longstanding policy of this office dictates that opinions not be rendered on matters that are the subject of ongoing litigation. It appears that any attempt to address the substantive questions posed in your correspondence would, in this instance, violate this policy. This matter is currently before the Pulaski County Circuit Court, Seventh Division, inMayor-Council Form of Government Committee v. State of Arkansas,City of Little Rock, Case No. 92-3339.
This policy is compelled, primarily, by the doctrine of separation of powers. See Ark. Const. art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts. Ark. Const. art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the court's power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, amount to an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision from the proper court can resolve such matters.
Sincerely,
WINSTON BRYANT Attorney General